11 J   IIHI ·                   Paae: 2 of 2                      2021--02--08 16:44:30 GMT                                                                    From:
                          Case 1:20-cr-00521-CM Document 88 Filed 02/08/21 Page 1 of 1


        USDCSDNY                                         CAMJLLE..M. AI3ATE, ESQ.
        DOCUMENT
        ELECTRONICALLY~
        DOC#:                   I    I
                                                           -----,~-
                                                           ATTORNEY AT LAW


                                                      Of Counsel, Nicholas Goodman & Associates
                                                                                                       l
                                                                                                           "r

                                                                                                                    .. --
                                                                                                                            { r-.




                                                 333J'arkAv~nuc South. Suiie·3A. New York. NY 10010
         DATE Fll,ED:      2 ./ <j   Z. 1            TEI.: (21 2) 227-9003 • PA>(: (212) 937-211 2

                                                                               February 4, 2021              J..-l c;   l
                                                                                                                        i- \ .


                                                                                             ~
                VIAECF

                                                                                         I'\ ~1u~r\
                                                                                         ()           .- (     .I - ·
                                                                                                               '-t-0
                                                                                                                            .\v-M.>"- \
                Hon, Colleen McJv.fijhQn                                                                                                         r



                Chief United States District Juqge                                            ('r:s ).-t u ,v ' IA-;)_              \\.ft: ,vvt ....
                Southern .District of New Yoi:k
                500 Pead .Street                                                                 ~~v~·
                New York. New York 10007

                                                Re: Bail Modification for l(evin McC-arroo       t) ' 7                                              ). ;
                                               United States v. C~hill, et al., 20 Cr. 521 (CM) ( ~ ,fe.'t~_                                    /ft~-. . . _
                Dear Judg·e McMabon:

                On behalf of Kevin McCarron, who ·is currently aLliberty on a Personal Recogni:1..ance. Bond of
                $150,000.00 ~igned by two cosigners, with travel limited to the Southem and Eastern DistriGts of
                Nev,' York, l respectfu11y request a bail m9dificatio11 to permit him to travel :next week to the.
                District ofVirginia,
                               . .
                                      and mak.e additional short .trips as necessary.                 ·     · ·

                Th~ re ~son for this request is that his 15 year old niece, Jenna Sheehy, 11as suffered a brain
                aneuris_ro and is having surgery to.day at F airfax Hospital in Falls Church. Virginia. Mr.
                McCarron' s sister, Kelly Sheehy, hac; requested his help with her other two <laug~ters while she
                and her husband attend to Jenna.                                                                              ·

                 J( permitted by Your Honor, Mr. McCarron wo.uld travel to his sister's hous e, ~t ~400
                 Weathersfield Drive, Bristo, VA 20136 on Monday, February 8, and remain there ~ntil Friday,
                _February 12. He would then return to New York.. 'but may be needed to go back from time to
                time to assist his sister with the other children and his niece in her recovery.

                M r. M cCarron'.s Prep-Jal Services Officer, MarieGerardino, bas no objection t o this request, and
                asks on]y that, if -additional trips are neces._sary, she be :given adv~mcc notice of thos~ trl.p$. 111e
                government has-informed me that they will def~r to Pretrial on this                m~er.                          ·· ·
                1bank you for your consideration of this requesL

                                                                                Sincerely,                     II,.,          ~
                                                                                .~ f f e J < J
                                                                           - -camille"M. Abate. Esq-. -
                                                                             A ttorney for Kevin McCarron

                cc: A USA'sJun Xiang , Danielle Sassone, and Jason Swergold (via ECF)
